Filed Pursuant to Rule 424(b)(2)Registration Statement Nos. 333-148505 and 333-148505-01 Prospectus Supplement to Prospectus dated September 22, 2009 $1,500,000,000 Series 2009-2 Floating Rate Asset Backed Notes Ford Credit Floorplan Master Owner Trust A Issuing Entity or Trust Ford Credit Floorplan Corporation Ford Credit Floorplan LLC Depositors Ford Motor Credit Company LLC Sponsor and Servicer Before you purchase any notes, be sure you understand the structure and the risks.You should review carefully the risk factors beginning on page S-13 of this prospectus supplement and on page 10 of the prospectus. The notes will be obligations of the issuing entity only and will not be obligations of or interests in the sponsor, either depositor or any of their affiliates. This prospectus supplement may be used to offer and sell the notes only if accompanied by the prospectus. The trust will issue: Principal Amount Interest Rate Expected Final Payment Date Final Maturity Date Class A notes $1,500,000,000 One-month LIBOR + 1.55% September 15, 2012 September 15, 2014 ● The primary assets of the trust are a revolving pool of receivables originated in connection with the purchase and financing by motor vehicle dealers of their new and used car and truck inventory.A portion of the receivables will be held by the trust directly and the remainder will be held indirectly through a participation interest in other floorplan assets. ● The trust will pay interest on the notes on the 15th day of each month (or, if not a business day, the next business day).The first distribution date will be November 16, 2009. ● The trust expects to pay the outstanding principal of the notes on the expected final payment date set forth above.No principal will be paid on the notes prior to the expected final payment date, unless an amortization event occurs. ● The series enhancement for the notes will be excess spread, amounts on deposit in an accumulation period reserve account, the subordination of a portion of the transferor interest in the issuing entity and amounts on deposit in a reserve fund. The notes will be "eligible collateral" under the Term Asset-Backed Securities Loan Facility, or "TALF," provided by the Federal Reserve Bank of New York.The notes and the receivables will satisfy all applicable criteria for securities relating to "auto floorplan loans" under TALF.If you want to obtain a loan under TALF, you should consult your financial and legal advisors regarding the requirements of TALF and whether you are an "eligible borrower" under TALF. The pricing terms of the notes are: Price to Public Underwriting Discount Proceeds to the Depositors(1) Class A notes 100.00% 0.50% 99.50% Total $ 1,500,000,000 $7,500,000 $ 1,492,500,000 (1) Before deducting expenses estimated to be $700,000 and any selling concessions rebated to the depositors by any underwriter due to sales to affiliates. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this prospectus supplement or the prospectus is accurate or complete.Any representation to the contrary is a criminal offense. BARCLAYS CAPITAL MORGAN STANLEY BofA Merrill Lynch BNP PARIBAS Citi Deutsche Bank Securities HSBC RBS The date of this prospectus supplement isSeptember 29, 2009 TABLE OF CONTENTS Reading this Prospectus Supplement and the Prospectus S-3 Forward-Looking Statements S-3 Transaction Structure Diagram S-4 Transaction Parties and Documents Diagram S-5 Summary S-6 Risk Factors S-13 Transaction Parties S-20 Depositors S-20 Issuing Entity or Trust S-20 Indenture Trustee S-20 Owner Trustee and Delaware Trustee S-20 Back-up Servicer S-21 Sponsor S-21 Material Changes to Origination and Underwriting Policies and Procedures S-22 Servicer S-23 Material Changes to Servicing Policies and Procedures S-26 Trust Portfolio S-27 Criteria for Selection of Eligible Accounts S-28 Addition and Removal of Accounts S-28 Statistical Information Regarding the Trust Portfolio S-29 Static Pool Information Regarding the Trust Portfolio S-31 Description of the Notes S-33 General S-34 Payments of Interest S-34 Payments of Principal S-35 Credit Enhancement and Other Enhancement S-37 Amortization Events S-41 Events of Default S-42 Collection Account S-43 Excess Funding Account S-43 Principal Funding Account S-43 Investor Percentages S-44 Retention of Available Transferor Collections S-45 Application of Collections S-46 Investor Default Amount and Reallocated Principal Collections S-49 Ineligible Receivables and Overconcentration Amounts S-49 Groups S-51 Servicing Compensation and Payment of Expenses S-52 Reports to Noteholders S-53 Transaction Fees and Expenses S-53 Use of Proceeds S-54 Affiliations and Certain Relationships and Related Transactions S-54 Material Federal Income Tax Consequences S-54 ERISA Considerations S-55 Underwriting S-55 Legal Opinions S-56 Index of Defined Terms in the Prospectus Supplement S-57 Annex A:Other Series Issued and Outstanding A-1 Annex B:TALF Considerations B-1 Annex C:Certification as to TALF Eligibility for Non-Mortgage-Backed ABS C-1 S-2 Table of Contents READING THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS This prospectus supplement and the prospectus provide information about Ford Credit Floorplan Master Owner Trust A and the terms of the Series 2009-2 notes to be issued by the trust.You should rely only on information provided or referenced in this prospectus supplement and the prospectus.Ford Credit has not authorized anyone to provide you with different information. This prospectus supplement begins with the following brief introductory sections: · Transaction Structure Diagram — illustrates the structure of this securitization transaction, including the series enhancement available to the notes, · Transaction Parties and Documents Diagram — illustrates the role that each transaction party and transaction document plays in this securitization transaction, · Summary — describes the main terms of the notes, the assets of the trust, the cash flows in this securitization transaction and the series enhancement available to the notes, and · Risk Factors — describes the most significant risks of investing in the notes. The other sections of this prospectus supplement contain more detailed descriptions of the notes and the structure of this securitization transaction.Cross-references refer you to more detailed descriptions of a particular topic or related information elsewhere in this prospectus supplement or the prospectus.The Table of Contents on the preceding page contains references to key topics. An index of defined terms is at the end of this prospectus supplement and at the end of the prospectus. FORWARD-LOOKING STATEMENTS Any projections, expectations and estimates contained in this prospectus supplement are not purely historical in nature but are forward-looking statements based upon information and certain assumptions Ford Credit and the depositors consider reasonable, subject to uncertainties as to circumstances and events that have not as yet taken place and are subject to material variation.Neither Ford Credit nor either depositor has any obligation to update or otherwise revise any forward-looking statements, including statements regarding changes in economic conditions, portfolio or asset pool performance or other circumstances or developments that may arise after the date of this prospectus supplement. S-3 Table of Contents TRANSACTION STRUCTURE DIAGRAM The following diagram provides a simplified overview of the structure of this securitization transaction, the relations between the parties and the series enhancement available for the Series 2009-2 notes.You should read this prospectus supplement and the prospectus in their entirety for a more detailed description of this securitization transaction. S-4 Table of Contents TRANSACTION PARTIES AND DOCUMENTS DIAGRAM The following diagram shows the role of each transaction party and the obligations that are governed by each transaction document in this securitization transaction.Forms of the documents identified in this chart are included as exhibits to the registration statement filed with the SEC that includes the prospectus. S-5 Table of Contents SUMMARY This summary describes the main terms of the Series 2009-2 notes, the assets of the trust, the cash flows in this securitization transaction and the series enhancement available to the notes.It does not contain all of the information that you should consider in making your investment decision.To understand fully the terms of the notes, you should read this prospectus supplement and the prospectus, especially "Risk Factors" beginning on page S-13 of this prospectus supplement. Transaction Overview The trust is a master owner trust that owns a revolving pool of receivables originated in connection with the purchase and financing by motor vehicle dealers of their new and used car and truck inventory.A portion of the receivables are held by the trust directly and the remainder are held indirectly through a participation interest in other floorplan assets.The trust will issue the Series 2009-2 notes backed by this revolving pool of receivables to the depositors on the closing date.The depositors will sell the Series 2009-2 notes to the underwriters who will then sell them to you. Transaction Parties Sponsor, Servicer and Administrator Ford Motor Credit Company LLC, or "Ford Credit," a wholly-owned subsidiary of Ford Motor Company, or "Ford." Depositors or Transferors Ford Credit Floorplan Corporation, or "FCF Corp," and Ford Credit Floorplan LLC, or "FCF LLC." Issuing Entity or Trust Ford Credit Floorplan Master Owner Trust A. Indenture Trustee The Bank of New York Mellon. Owner Trustee and Delaware Trustee U.S. Bank Trust National Association. Back-up
